Title: To Alexander Hamilton from Ebenezer Stevens, 15 November 1798
From: Stevens, Ebenezer
To: Hamilton, Alexander



New York 15 November 1798.
Dear General,

The Batteries on this Island being completed it is necessary a guard should be appointed to take charge of the Artillery to prevent their being spiked. I have been with the Military Committee this day to view them and they think the Government of the United States ought to take care of them. But it will not do for the Troops to furnish guards, they will desert, and I am sorry to add that three have already deserted from the magazine on this Island. Captain Frye picked out the best of his company and is fearful they will all go off. He wishes me to hire some of our Citizens to relieve his men, and I think it would be best to get three trusty men for that purpose.
I cannot forbear mentioning that the troops on the Island are in a manner naked and in no respect properly provided with Clothing to defend them from the Cold. They ought to have watch-coats, particularly the Guards as it is very bleak there.
Every thing in my department goes on rapidly.
I have the honor to be dr General   Your obdt svt

Ebenezer Stevens

 